Appeal from an order of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered August 18, 2005 in a personal injury action. The order denied defendants’ motion for summary judgment dismissing the complaint.
Now, upon reading the stipulation of discontinuance of action *1195signed by the attorneys for the parties and filed in the Onondaga County Clerk’s Office on September 11, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.E, Scudder, Gorski and Green, JJ.